Citation Nr: 1414571	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-17 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to accrued benefits. 

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to an effective date earlier than June 23, 2009 for the award of death pension benefits. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  The appellant is the Veteran's surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to an earlier effective date for the award of death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for VA benefits was not pending at the time of the Veteran's death in October 2007. 

2.  The appellant's claim for entitlement to accrued benefits was received in May 2010. 


CONCLUSION OF LAW

The criteria for accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000 (a)(2013).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (emphasis added). 

Review of the record reveals that the Veteran did not file a claim for VA benefits before his death from colon cancer in October 2007.  The appellant testified that she obtained paperwork from the RO for a claim for service connection in June 2007 and the Veteran informed her that he had submitted the claim.  However, record does not contain any claims from the Veteran or the appellant dated prior to the Veteran's death.  In July 2009, the appellant submitted a claim for service connection which includes a signature from the Veteran dated in June 2007, but the claim was not received by VA until June 22, 2009.  Thus, the record does not establish that the Veteran was entitled to VA monetary benefits at the time of his death.

Additionally, the appellant's claim for accrued benefits was received in May 2010, more than one year after the Veteran's death in October 2007.  Hence, her claim was not timely filed and must be denied on this basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that in cases where the law is dispositive of the claim, the claim should be denied due to a lack of entitlement under the law).
ORDER

Entitlement to accrued benefits is denied.  


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the other claims on appeal.  Regarding the claim for entitlement to service connection for the cause of the Veteran's death, the claims file currently contains records of VA treatment from the New Orleans and Houston VA Medical Centers (VAMCs) dating from February 2004.  However, the appellant has reported that the Veteran received earlier VA treatment for colon cancer and VA clinical records document a history of cancer beginning with a May 2001 colonoscopy at the New Orleans RO.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, records from the New Orleans RO for the period beginning in May 2001 must be obtained and associated with the claims file.  

The appellant's October 2010 notice of disagreement (NOD) also initiated an appeal with respect to the effective date assigned the award of death pension benefits.  An earlier effective date of June 23, 2009 was awarded in April 2011, but this represents only a partial grant of the claim on appeal.  The appellant has not been provided a statement of the case (SOC) in response to her NOD and a remand is required for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the Veteran's records of treatment from the New Orleans RO for the period from May 2001 to February 2004, to include the May 2001 colonoscopy that first identified colon cancer.  All efforts to obtain the evidence should be documented in the claims file and any records received pursuant to this request must be associated with the virtual or paper claims file.  

2.  Issue a SOC to the appellant on the issue of entitlement to an effective date earlier than June 23, 2009 for the award of death pension.  The appellant should also be informed of the requirements to perfect an appeal with respect to this issue.  

3.  Then, readjudicate the claim for entitlement to service connection for the cause of the Veteran's death.  Allow the appellant an appropriate amount of time to respond before returning the case to the Board, along with the claim for an earlier effective date if warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


